Exhibit 10.2
 
DIRECTOR AGREEMENT


           This DIRECTOR AGREEMENT (the “Agreement”) is made as of June 10, 2013
(the “Effective Date”), between China Yida Holding, Co. (the “Company”) and
Renjiu Pei (the “Independent Director”).


           In consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.        Service


           The Board of Directors of Company shall engage the Independent
Director to provide services as independent director of the Company and chairman
of the audit committee of Board of Directors of the Company, and the Independent
Director accepts engagement with the Company, commencing on the date hereof and
ending on the first (1st) anniversary of Effective Date (the “Service Period”).
The Service Period may be renewable upon the mutual agreement between the
Company and Independent Director.


2.        Position


           During the Service Period, the Independent Director shall serve as
the independent director of the Company and chairman of audit committee of Board
of Directors of the Company to perform duties customarily related to this
function as may be determined and assigned by the Board of Directors of the
Company and as may be required by the Company’s constituent instruments,
including its certificate or articles of incorporation, bylaws and its corporate
governance and board committee charters, each as amended or modified from time
to time, and by applicable law. The Independent Director shall devote as much
time as is necessary to perform completely the duties as independent director of
the Company. The Independent Director will perform such duties described herein
in accordance with applicable company policies and applicable laws.


3.        Cash Compensation


           For all the services to be rendered by Independent Director during
the Service Period hereunder, Independent Director’s annual base compensation
shall be RMB 72,000 (the “Base Compensation”). The Base Compensation shall be
payable on a monthly basis.


4.        Expense


           In addition to the compensation provided Section 3 hereof, the
Company will reimburse Independent Director, based on pre-approved budget to be
determined by the Company in its sole discretion, for pre-approved reasonable
business related expenses incurred in the meeting and other activities which is
in good faith in the performance of Independent Director’s duties for the
Company and approved by the Company in advance. The Company shall pay for or
reimburse Independent Director for all expenses and costs incurred in travel to
and from meetings or other activities; travel by flight shall be Economic Class
via most direct routing; if travel by flight is in Business Class or First
Class, the travel expenses or costs in excess of the Economic Class via most
direct routing shall be born by Independent Director. Such payments shall be
made by the Company upon submission by the Director of a signed statement
itemizing the expenses incurred.
 
 
1

--------------------------------------------------------------------------------

 
 
5.        Termination


           The Independent Director’s engagement with the Company shall be
terminated prior to the expiration of the Service Period upon the occurrence of
any one or more of the following events:


           (a)           Immediately, upon the Independent Director’s death.


           (b)           At the election of the Company, upon thirty (30) days’
prior written notice to the Independent Director, during the continuance of the
Independent Director’s Disability (defined as permanent or long-term incapacity
to perform the essential functions of the Independent Director’s job, with or
without reasonable accommodation, as determined by the Board in its good faith
judgment).
 
           (c)           At the election of the Company, upon thirty (30) days’
prior written notice to the Independent Director, with or without Cause. “Cause”
shall mean: (i) the repeated failure by the Independent Director to perform such
duties as are reasonably requested by the Board as documented in writing to the
Independent Director, (ii) the repeated failure by the Independent Director to
observe any material Company policy generally applicable to Independent
Directors of the Company, (iii) gross negligence, willful misconduct or breach
of fiduciary duty by the Independent Director in the performance of his duties,
(iv) the commission by the Independent Director of any act of fraud or
embezzlement with respect to the Company or any felony, or (v) the material
breach by the Independent Director of this Agreement or of any other agreement
with the Company.
 
           (d)           At the election of the Independent Director, upon
thirty (30) days’ prior written notice to the Company, with or without Good
Reason. “Good Reason” shall mean (i) a forced relocation of more than one
hundred (100) miles in the principal place for the Independent Director’s
performance of duties under this Agreement, (ii) the Company’s material breach
of this Agreement, (iii) a material reduction in the Independent Director’s
title, duties, responsibilities or authority, (iv) a reduction in the
Independent Director’s then current Base Compensation, or (v) conduct by the
Company that could reasonably be executed to expose you to material personal
liability or other material adverse legal consequences.


In each case, the “Termination Date” shall be the date as of which the
Independent Director’s engagement terminates.


6.        Nondisclosure and Nonuse of Confidential Information


           (a)   The Independent Director will not disclose or use at any time,
during the Service Period and for a period of twelve (12) months thereafter, any
Confidential Information (as defined below) of which the Independent Director is
or becomes aware, whether or not such information is developed by him, except to
the extent that such disclosure or use is directly related to and required by
the Independent Director’s performance of duties assigned to the Independent
Director by the Company. The Independent Director will take all appropriate
steps to safeguard Confidential Information and to protect it against
disclosure, misuse, espionage, loss and theft.  The Independent Director shall
deliver to the Company at the termination of the Service Period or at any time
the Company any request all memoranda, notes, plans records, reports, computer
tapes and software and other documents and data (and copies thereof) relating to
the Confidential Information, work product or the business of the Company which
he may then possess or have under his control.
 
 
2

--------------------------------------------------------------------------------

 
 
           (b)      As used in this Agreement, the term “Confidential
Information” means information that is not generally known to the public and
that is used, developed or obtained by the Company in connection with its
business, including but not limited to (i) information, observations and data
obtained by the Independent Director while employed by the Company concerning
the business or affairs of the Company, (ii) products or services, (iii) fees,
costs and pricing structures, (iv) designs, (v) analyses, (vi) drawings,
photographs and reports, (vii) computer software, including operating systems,
applications ,and program listing, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) customers and
clients and customer or client lists, (xiii) other copyrightable works, (xiv)
all production methods, processes, technology and trade secrets, and (xv) all
similar and related information in whatever form. Confidential information will
not include any information that has been published in a form generally
available to the public prior to the date the Independent Director proposes to
disclose or use such information. Confidential Information will not be deemed to
have been published merely because individual portions of the information have
been separately published, but only if all material features comprising such
information have been published in combination.


7.        Indemnification


           The Company shall indemnify and hold the Independent Director
harmless to the full extent permitted by applicable laws. In addition, the
Company may, for its own benefits, in its sole discretion, maintain   life and
disability insurance policies covering the Independent Director.


8.        Effectiveness and Variation


           This Agreement becomes effective after execution. No variation of
this Agreement shall be effective unless in writing and signed by or on behalf
of each of the Parties.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
following date.


CHINA YIDA HOLDING, CO.
 
 
INDEPENDENT DIRECTOR
 
By:
/s/ Minhua Chen
 
By:
/s/ Renjiu Pei
Name:  
Minhua Chen
 
Name:  
Renjiu Pei
Title:
President and Chief Executive Officer
 
     
Date:
June 6, 2013
 
Date:
June 7, 2013

 
 
3

--------------------------------------------------------------------------------